{¶ 33} I respectfully dissent. I would find that, even if the time for filing the petition for postconviction relief began to run in connection with the first appeal, the trial court should have entertained the petition pursuant to the conditions set forth in R.C. 2953.23(A). In this matter, the defendant raised the issue that "despite his *Page 13 
protestations to the contrary, [Videll] Schumpert was given favorable consideration after his testimony with respect to another case in which he was the defendant." The defense should have been afforded a hearing in order to explore the issue raised associated with the state's use of this informant. *Page 1